Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-561
                      Lower Tribunal No. 21D-01337
                          ________________


                           Maximo C. Gomez,
                                  Appellant,

                                     vs.

         Florida Department of Children and Families,
                                  Appellee.


      An Appeal from the State of Florida Department of Children and
Families, Office of Appeal Hearings.

     Maximo C. Gomez, in proper person.

     Leslie Hinds, Regional Legal Counsel, for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.